Citation Nr: 0616954	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-16 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for fragment wound of 
the left side of the face, currently rated as 30 percent 
disabling. 

2.  Entitlement to a compensable (increased) evaluation for 
temporomandibular joint (TMJ) syndrome, associated with 
fragment wound of the left side of the face disfiguring, on 
appeal from the initial determination. 

3.  Entitlement to an effective date earlier than August 30, 
2002, for the assigned of a 30 percent rating for fragment 
wound of the left side of the face, to include whether there 
was clear and unmistakable error (CUE) in a June 1969 rating 
decision. 

4.  Whether there was clear and unmistakable error (CUE) in 
the rating decision of October 1969 in assigning a 50 percent 
evaluation for the veteran's service-connected fragment wound 
to the right thigh and right buttocks, severe, muscle groups 
XVII and XV. 

5.  Entitlement to a disability rating in excess of 50 
percent for fragment wound to the right thigh and right 
buttocks, severe, muscle groups XIII, XV, and XVII with 
scars. 

6.  Whether there was clear and unmistakable error (CUE) in 
the rating decision of October 1969 in assigning a 20 percent 
evaluation for the veteran's service-connected fragment wound 
of the right chest with old hemopneumothorax. 

7.  Entitlement to a disability rating in excess of 20 
percent for fragment wound of the right chest with old 
hemopneumothorax, muscle group XXI and scars. 

8.  Whether there was clear and unmistakable error (CUE) in 
the rating decision of October 1969 which assigned a 0 
percent rating for multiple superficial fragment wounds to 
the lower extremities.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2003 rating 
decision, by the Muskogee, Oklahoma, Regional Office (RO), 
which granted service connection for temporomandibular joint 
(TMJ) syndrome, evaluated as 0 percent disabling; that rating 
decision increased the evaluation for service-connected 
fragment wound, left side of the face, disfiguring, from 10 
percent to 30 percent, effective August 30, 2002.  The 
veteran perfected a timely appeal of the rating and effective 
date assigned for the fragment wound of the left side of the 
face, as well as the rating assigned for the TMJ syndrome.  

On April 14, 2005, the veteran appeared and offered testimony 
at a hearing before the undersigned Acting Veterans Law 
Judge, sitting at the Muskogee RO.  A transcript of that 
hearing is of record.  

Since the veteran has appealed the initial disability rating 
assigned following the grant of service connection for TMJ, 
the Board has framed that issue as shown on the title page.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

In a rating action, dated in September 2004, the RO 
determined that there was no clear and unmistakable error in 
the October 1969 rating decision, which assigned a 10 percent 
disability rating for fragment wound, left side of face, 
disfiguring.  The veteran was notified of that decision in a 
letter dated in September 2004.  At his personal hearing in 
April 2005, the veteran indicated that the RO committed clear 
and unmistakable error in its October 1969 decision, in 
assigning only a 10 percent rating for his fragment wound to 
the left side of the face.  The Board construes this 
statement as an NOD with the September 2004 RO decision in 
finding no clear and unmistakable error in the October 1969 
rating decision; however, a review of the record shows that 
the RO has not issued an SOC with regard to that claim and 
this matter is addressed in the REMAND section.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

The September 2004 rating action also denied the veteran's 
claims of entitlement to increased ratings for fragment wound 
to the right thigh, fragment wound to the right chest with 
old hemopneumothorax, and multiple superficial fragment 
wounds to the lower extremities, to include whether there was 
clear and unmistakable error (CUE) in an October 1969 rating 
decision, which assigned the current ratings assigned for the 
herein mentioned disabilities.  Received in March 2005 was a 
copy of the veteran's substantive appeal (VA Form 9), wherein 
he expressed disagreement with the September 2004 decision.  
However, a review of the record shows that the RO has not 
issued an SOC with regard to these claims; as such, these 
matters are addressed in the REMAND section.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.  

2.  The veteran's facial scars consist of a depressed scar at 
the left side of the mandible, measuring about 6 cm. by 1 cm. 
with disfigurement and abnormal texture of less than six 
square inches; however, there was no tenderness, ulceration, 
or limitation of function and the scar was not manifested by 
gross distortion or asymmetry of two features or paired sets 
of features, or with four or five characteristics of 
disfigurement.

3.  The service-connected TMJ currently is manifested by 
complaints of popping and minor muscle pain; related 
functional loss is not demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for fragment wound of the left side of the face have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.118, Diagnostic Code 7800 (2005).  

2.  The criteria for an initial compensable rating for TMJ 
syndrome, associated with fragment wound of the left side of 
the face disfiguring, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 4.31, 4.150, Diagnostic Code 9905 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letter dated in August 2003, the RO advised the veteran of 
the essential elements of the VCAA.  He was advised that VA 
would make reasonable efforts to help him get the evidence 
necessary to substantiate his claims, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
that VA had requested.  He was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to establish his claims.  Finally, the RO specifically 
informed the veteran that he should submit any evidence in 
his possession that addressed his claim.  The August 2003 
letter therefore provided notice of all four notice elements 
that were discussed above.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Since the veteran's TMJ was evaluated as noncompensable and 
the 30 percent rating assigned to his facial scar was made 
prior to his date of claim (August 2002) and the Board is 
denying any additional increase, as discussed herein, there 
is no potential effective date issue that would warrant 
additional notice.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board also finds that any defect with respect to timing 
of VCAA notice was harmless error.  Although full VCCA-
complying notice was not provided prior to the initial 
adjudication of this claim, the veteran had ample opportunity 
to respond, supplement the record, and participate in the 
adjudicatory process after the notice was given, and the case 
was then readjudicated by the RO.  

Outpatient treatment records have been obtained from the 
Oklahoma VA Medical Center.  The veteran has not identified 
any additional outstanding medical records that would be 
pertinent to the claim on appeal.  He was afforded a VA 
examination September 2003 for the purpose of determining the 
nature and severity of disabilities on appeal.  The Board 
therefore finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.



II.  Factual background.

The service medical records indicate that the veteran 
suffered multiple shrapnel wounds to the buttocks, thighs, 
knees, and face in May 1968; subsequently, in July 1968, the 
veteran sustained shrapnel wound to the right chest, with no 
artery or nerve injury.  He was diagnosed with a 
hemopneumothorax secondary to the fragment wound of the 
chest.  He also sustained shrapnel wound to the left side of 
the face.  Following a VA examination in September 1969, the 
veteran was diagnosed gunshot wound, right chest, both legs, 
buttocks and face.  

By a rating action of October 1969, the RO granted service 
connection for fragment wound to the left side of the face, 
disfiguring; a 10 percent disability rating was assigned, 
effective June 21, 1969.  

Received in June 2003 was VA Form 21-4138, wherein the 
veteran argued that the injury to the left side of his face 
with disfigurement was more disabling than the 10 percent 
rating currently assigned.  Attached to his claim were 
photographs of the shrapnel wounds.  

The veteran was afforded a VA compensation examination in 
September 2003, at which time it was noted that he was 
injured in an explosive blast with shrapnel wounds to the 
leg; and, three months later, another explosion injured him 
with shrapnel in the chest and left jaw.  The veteran 
indicated that he had been suffering from a facial condition 
secondary to fragment wound to the left side of the face.  He 
noted that the symptoms included popping in the jaw when he 
moved his jaw; the symptoms occurred constantly.  Examination 
revealed a depressed scar at the left side of the mandible, 
measuring about 6 cm. by 1 cm. with disfigurement and 
abnormal texture of less than six square inches.  There was 
no tenderness, ulceration, adherence, instability, tissue 
loss, keloid formation, hypopigmentation, hyperpigmentation 
and limitation of motion.  The pertinent diagnosis was 
fragment wound, left side of the face, disfiguring; and 
temporomandibular joint (TMJ) syndrome.  

Received in November 2003 were VA outpatient treatment 
reports, dated from November 1998 to October 2003, which show 
treatment for several unrelated disabilities.  These records 
do not reflect any treatment for the TMJ or fragment wound to 
the left side of the face.  

Received in February 2004 were VA outpatient treatment 
reports, dated from December 1997 to February 2003, which 
show treatment for several unrelated disabilities.  These 
records do not reflect any treatment for the TMJ or fragment 
wound to the left side of the face.  

At his personal hearing in April 2005, the veteran indicated 
that he had no feeling in the scar on the left side of his 
face; he described it as a hard glob.  He stated that the 
scar did not prevent him from chewing or moving his head or 
neck; he noted that it was just disfiguring.  The veteran 
reported that he occasionally wore a full beard in order to 
hide the scar.  The veteran testified that, after the initial 
injury, the area of the scar was red for a long time; he 
noted that it took several years before it becomes more of 
the color of his skin.  The veteran testified that he had no 
significant problem with his jaw; he stated that his only 
problem was that his jaw popped every time he opened his 
mouth.  He indicated that it does not interfere with his 
ability to eat; he noted that he simply found the popping 
noise annoying.  

III.  Legal Analysis.

Ratings for service-connected disabilities are determined by 
applying a schedule of ratings (Rating Schedule)-which is 
based, as far as practical, on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  

In Fenderson, supra, it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  Compare Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) [where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern].  In Fenderson, the United 
States Court of Appeals for Veterans Claims ("the Court") 
also discussed the concept of the "staging" of ratings, 
noting that it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt regarding 
the severity of the disability at issue is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2005).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

A.  Increased rating for fragment wound, left side of face, 
disfiguring.

The veteran seeks a disability rating in excess of 30 percent 
for fragment wound, left side of the face, disfiguring.  The 
criteria for a higher (50 percent) rating for  scars of the 
face and neck require visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or at 
least four characteristics of disfigurement.  See 38 C.F.R. 
§ 4.118, DC 7800 (2005).  

Diagnostic Code 7800 allows for the assignment of an 80 
percent rating when there is evidence of disfigurement of the 
head, face or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features, or six or more 
characteristics of disfigurement; a 50 percent evaluation may 
be assigned when there is evidence of visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features, or with four or five 
characteristics of disfigurement; a 30 percent evaluation is 
assigned when there is visible or palpable tissue loss and 
either gross distortion of asymmetry of one feature or paired 
set of features, or with two or three characteristics of 
disfigurement; and, a 10 percent evaluation is assigned when 
there is one characteristic of disfigurement.  

The eight characteristics of disfigurement for the purposes 
of evaluation under 38 C.F.R. Section 4.118 are, (1) scar 
five or more inches in length, (2) scar at least one-quarter 
inch wide at widest part, (3) surface contour of scar 
elevated or depressed on palpation, (4) scar adherent to 
underlying tissue, (5) skin hypo- or hyper-pigmented in an 
area exceeding six square inches, (6) skin texture abnormal 
in an area exceeding six square inches, (7) underlying soft 
tissue missing in an area exceeding six square inches, and 
(8) skin induration and inflexible in an area exceeding six 
square inches.  

After careful review of the record, the Board finds that the 
evidence of record does not support a disability rating 
greater than the currently assigned evaluation of 30 percent 
for the veteran's service-connected fragment wound, left side 
of the face, disfiguring.  Significantly, on VA examination 
in September 2003, the veteran's scar on the left side of the 
face was measured as 6cm x 1cm.  The scar was described as 
depressed, with disfigurement and abnormal texture; however, 
the scar was without tenderness or depth, and no 
inflexibility of the skin surrounding the scar was noted.  
Color photographs submitted in June 2003 showed the presence 
of a scar on the left cheek; however, this scar does not 
result in visible or palpable tissue loss, gross distortion 
or asymmetry of any features of the face, or at least four 
characteristics of disfigurement, already noted above.  In 
the absence of such findings, a disability rating in excess 
of 30 percent for the veteran's scar of the left side of the 
face is not warranted.  See, 38 C.F.R. § 4.118, Diagnostic 
Code 7800 and Note 1 following Diagnostic Code 7800 
(effective since August 30, 2002).  

Keeping in mind the Court's holding in Esteban v. Brown, 6 
Vet. App. 259 (1994), the Board has considered the question 
as to whether a separate disability evaluation could be 
assigned for other residuals of the facial scar.  Superficial 
scars which are painful on examination or are unstable 
(frequent loss of skin over the scar) warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.  
Scars may also be rated based on limitation of function of 
the part affected under Diagnostic Code 7805.  38 C.F.R. § 
4.118 (2005).

Applying the rating criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a separate, compensable ratings for the veteran's facial 
scar.  Notwithstanding the fact that the veteran's facial 
scar appears deep (not superficial), the September 2003 
examination indicated that the residual scar was non-tender, 
and that there was no evidence of ulceration, adherence, 
instability, or tissue loss.  There were also findings that 
the scar, in and of itself, caused limitation of function.  
The veteran does not contend otherwise.  The criteria for 
additional separate, compensable ratings for a scar of the 
left side of the face have not been met.

The Board must conclude, therefore, that a schedular rating 
greater than the currently assigned evaluation of 30 percent 
for the service-connected healed scars on the veteran's 
forehead with a depressed area is not warranted.  The 
veteran's increased rating claim for this disability must, 
therefore, be denied.  

The evidence does not otherwise suggest the veteran's 
scarring is unusual, or presents marked interference with 
employment.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 30 percent for the veteran's 
fragment wound to the left side of the face, disfiguring.  As 
a preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2005); Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  

B.  Initial compensable evaluation for TMJ.

The veteran's service-connected TMJ disability is currently 
rated on the basis of limitation of motion of 
temporomandibular articulation.  38 C.F.R. § 4.150, 
Diagnostic Code 9905.  Under this provision, limited motion 
of the inter-incisal range from 31 to 40 mm warrants a 10 
percent evaluation, from 21 to 30 warrants a 20 percent 
evaluation, from 11 to 20 mm warrants a 30 percent 
evaluation, and from 0 to 10 mm warrants a 40 percent 
evaluation.  Limited motion of the range of lateral excursion 
from 0 to 4 mm warrants a 10 percent evaluation.  Ratings for 
limited inter-incisal movement shall not be combined with 
ratings for limited lateral excursion.  38 C.F.R. § 4.159, 
Code 9905 (2005).  

Under Code 9904 (malunion of mandible), malunion with slight 
displacement is noncompensable. A 10 percent rating 
contemplates moderate displacement.  A 20 percent rating, the 
highest rating provided, contemplates severe displacement.  
38 C.F.R. § 4.150.  These ratings are dependent on degree of 
motion and relative loss of masticatory function.  38 C.F.R. 
§ 4.105, Code 9904, Note.  

When the requirements for a compensable rating under a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.  

The evidence of record does not support assignment of a 
compensable rating under either code.  In this regard, on the 
occasion of his September 2003 examination, the only reported 
finding was of popping of the jaw when the veteran moved his 
jaw.  No limitation of motion was noted.  In fact, the 
examiner noted that the functional impairment was limited to 
jaw popping alone.  Moreover, during his personal hearing in 
April 2005, the veteran indicated that the only problem he 
had with his TMJ was of popping whenever he opened his mouth.  
He indicated that it does not interfere with his ability to 
eat; he noted that he simply found the popping noise 
annoying.  Significantly, the medical evidence of record does 
not reflect any limitation of motion of the jaw.  There was 
no objective evidence to show that pain on use of a joint or 
during flare-ups results in additional functional limitation 
due to pain to the extent that the TMJ disability would 
warrant a compensable evaluation under the applicable 
limitation of motion codes.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  The extensive medical 
evidence of record, provides no basis for a 10 percent 
rating.  

Thus, considering all the evidence, the Board finds that a 
compensable rating is not warranted for the veteran's 
service-connected TMJ disability.  The medical evidence does 
not show limitation of motion of the temporomandibular 
articulation to the degree required for a compensable rating.  

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  However, the disability has not significantly 
changed and a uniform evaluation is warranted.  

Furthermore, the Board finds, as did the RO, that the 
evidence of record does not present such an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular rating schedule standards and to 
warrant assignment of an increased evaluation on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b) (1).  As the 
preponderance of the evidence is against the claim for a 
compensable rating for TMJ dysfunction, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER


Entitlement to a disability rating in excess of 30 percent 
for fragment wound to the left side of the face, disfiguring, 
is denied.  

Entitlement to an initial compensable evaluation for TMJ 
dysfunction is denied.  



REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

I.  Entitlement to an effective date earlier than August 30, 
2002, for the assigned of a 30 percent rating for fragment 
wound of the left side of the face, to include whether there 
was clear and unmistakable error (CUE) in an October 1969 
rating decision.

As noted above, in the September 2004 rating decision, the RO 
found that there was no CUE in the October 15, 1969 rating 
decision wherein the RO assigned a 10 percent disability 
rating for fragment wound, left side of the face.  At his 
personal hearing in April 2005, the veteran expressed 
disagreement with that determination.  His hearing testimony 
is tantamount to a notice of disagreement (NOD) with the RO's 
September 2004 decision concerning the question of whether 
there was CUE in the June 1969 rating decision.  38 C.F.R. 
§ 20.201.  See, too, Tomlin v. Brown, 5 Vet. App. 355, 357-58 
(1993) (hearing testimony, once transcribed, can satisfy the 
[NOD] requirement that a statement be "in writing").  
However, the veteran has not been issued a statement of the 
case on that issue.  Therefore, the case must be remanded for 
appropriate action.  

In Manlincon v. West, 12 Vet. App. (1999), the United States 
Court of Appeals for Veterans Claims (Court) indicated that 
in a case in which a veteran has expressed disagreement in 
writing with an RO decision and the RO has failed to issue an 
SOC, the Board should remand - rather than refer - the 
claim to the RO for issuance of an SOC.  The veteran also 
must be given an opportunity to perfect an appeal to the 
Board on this additional issue by filing a timely substantive 
appeal (e.g., a VA Form 9 or equivalent statement).  38 
C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 
20.304, 20.305, and 20.306.  

The Board further notes that the CUE issue is inextricably 
intertwined with the claim for an earlier effective date for 
the assignment of a 30 percent rating for fragment wound to 
the left side of the face.  Therefore, the earlier effective 
date claim will be deferred.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
should not be subject to piecemeal decision-making or 
appellate litigation).  

II.  Entitlement to increased ratings for fragment wound to 
the right thigh, right chest with old hemopneumothorax, and 
multiple superficial fragment wounds to the lower 
extremities, to include whether there was clear and 
unmistakable error (CUE) in an October 1969 rating decision.

In its September 2004 rating action, the RO also denied the 
veteran's claims of entitlement to increased ratings for 
fragment wound to the right thigh, fragment wound to the 
right chest with old hemopneumothorax, and multiple 
superficial fragment wounds to the lower extremities, to 
include whether there was clear and unmistakable error (CUE) 
in an October 1969 rating decision, which assigned the 
current ratings assigned.  

In March 2005, the RO received a Notice of Disagreement (NOD) 
with respect to the ratings assigned for the following 
service-connected disabilities: a) fragment wound to the 
right thigh, and right buttocks, severe; b) fragment wound to 
the right chest with old hemopneumothorax; and c) multiple 
superficial wounds to the lower extremities.  The NOD 
initiated the appellate process; however, the veteran was not 
issued an SOC with respect to any of those issues.  In such 
situations, the law mandates remand so that an SOC may be 
issued.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 
C.F.R. § 19.26 (2005); see Manlincon v. West, 12 Vet. App. 
238, 240 (1999).  

As noted above, the Court has held that the failure to issue 
a statement of the case in such circumstances is a procedural 
defect requiring a remand.  Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995).  See also Archbold v. Brown, 9 Vet. App. 
124, 130 (1996).  However, in such a case shall thereafter be 
returned to the Board only if perfected by the filing of a 
timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 
93, 97 (1997).  See also In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997) ("absent an NOD, an SOC and a Form 1-9 
[substantive appeal], the BVA was not required -- indeed, it 
had no authority -- to proceed to a decision") (citation 
omitted).  

On remand, the RO should reexamine the CUE claims to 
determine whether additional development or review is 
warranted.  If no preliminary action is required, or when it 
is completed, the RO should prepare an SOC in accordance with 
38 C.F.R. § 19.29, unless the matter is resolved by granting 
the benefits sought on appeal, or the NOD is withdrawn.  See 
38 C.F.R. § 19.26 (2005).  If, and only if, a timely 
substantive appeal is received, then this claim should 
thereafter be certified to the Board for appellate review.  
See 38 U.S.C.A. § 7105(d) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (2005).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The RO should provide the veteran and 
his representative with a statement of 
the case addressing the September 2004 
rating decision wherein the RO determined 
that there was no CUE in the October 1969 
rating decision wherein the RO granted: 
service connection for fragment wound to 
the right thigh and right buttocks, 
severe, muscle group XVII and XV, rated 
as 50 percent disabling; service 
connection for fragment wound to the 
right chest with old hemopneumothorax, 
rated as 20 percent disabling; service 
connection for fragment wound to the left 
side of the face, disfiguring, rated as 
10 percent disabling; and service 
connection for multiple superficial 
fragment wounds to the lower extremities, 
rated as 0 percent disabling.  

2.  The RO should advise the veteran of 
the need to timely file a substantive 
appeal if he desires appellate review of 
the claim that there was CUE in the 
October 1969 rating decision.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is filed, 
or the response period for filing a 
substantive appeal has expired, the case 
should then be returned to the Board for 
further appellate consideration, if 
appropriate.  

The purpose of this REMAND is to accord the veteran due 
process of law.  By this REMAND, the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Michael A. Herman
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


